—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a manager at a coffee shop restaurant following a confrontation with her supervisor. Substantial evidence in the record supports the decision of the Unemployment Insurance Appeal Board finding that claimant’s conduct constituted disqualifying misconduct (see, Matter of Tietze [Hudacs], 193 AD2d 1000). Claimant admittedly became offended when the supervisor directed a customer’s question to a co-worker rather than to claimant. According to the supervisor, claimant became very upset and yelled at her in the presence of customers. A statement submitted by a co-worker who witnessed the incident corroborated the supervisor’s version of events. The supervisor then brought claimant into the back room and attempted to calm her down. Claimant continued to scream at her supervisor whereupon claimant was told to leave. Although claimant denied raising her voice, this presented a credibility issue for the Board to resolve (see, Matter of Kushner [Hudacs], 193 AD2d 1043).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.